ORDER
This matter having been duly presented to the Court pursuant to Rule l:20-10(b), following a motion for discipline by consent of GLADYS J.M. GARBIN, formerly of PATERSON, who was admitted to the bar of this State in 1989;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.1(a) (gross neglect), RPC 1.4(a) (failure to communicate with client) and RPC 1.16(d) (failure to promptly return the file to client);
And the parties having agreed that respondent’s conduct violated RPC 1.1(a), RPC 1.4(a) and RPC 1.16(d), and that such conduct warrants a reprimand;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s ethics violations and having granted the motion for discipline by consent;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that GLADYS J.M. GARBIN is hereby reprimanded effective immediately; and it is further
ORDERED that the entire record of this matter be mad a permanent part of respondent’s file as an attorney at law of this State; and it is further
*433ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.